THE COURT
overruled the plea, and gave judgment of responaeas ouster, principally on the ground that the plea did not state any matter of record; and that the penden-cy of a former suit is no bar, unless the proceedings in that suit are matter of record.
After the opinion was given, Mr. Swann prayed leave to amend in that respect; but the court being informed, and the fact being agreed by the parties, that the suit in chancery had been dismissed, refused leave to amend.
The court gave no opinion on the two first causes assigned, but said it had been decided in this court, that a judgment of a court of record in one of the United States, was not a foreign judgment in any of the other states.